United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30427
                        Conference Calendar



CHARLES T. BUTLER,

                                    Plaintiff-Appellant,

versus

RICHARD L. STALDER; BURL CAIN; KATHY FONTENOT; RICHARD IEYOUB;
STATE OF LOUISIANA; All present and past Corrections Officials in
both their Official and Individual capacities,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 3:03-CV-624-B
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Before this court is Charles Butler’s (Louisiana prisoner

# 209995) request to proceed in forma pauperis (IFP) in his

appeal of the dismissal of his 42 U.S.C. § 1983 complaint for

failure to pay the filing fee.   The district court denied Butler

leave to proceed IFP upon a finding that he had accumulated three

“strikes” under 28 U.S.C. § 1915(g).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-30427
                                 -2-

     Section 1915(g) provides that a prisoner may not proceed IFP

in a civil action or in an appeal of a judgment in a civil action

if the prisoner has, on three or more prior occasions, while

incarcerated, brought an action or appeal that was dismissed as

frivolous or for failure to state a claim, unless the prisoner

is under imminent danger of serious physical injury.   The

determination as to whether a prisoner is in “imminent danger”

must be made at the time the prisoner seeks to proceed with the

appeal or files a motion to proceed IFP.   Baños v. O’Guin,

144 F.3d 883, 884 (5th Cir. 1998).

     Butler fails to show that he is in “imminent danger” as

required under § 1915(g).   Accordingly, his motion for IFP is

DENIED and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.